DETAILED ACTION
This action is in response to the submission filed on 3/1/2022.  Claims 1-2, 4, 7, 11-12, 14, 19, 25-29, 33 and 41 are presented for examination.  
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments- 35 USC § 112
Applicant’s arguments regarding the amendments have been fully considered and are persuasive.  The rejections have been withdrawn. However, new issues are present. See below. 

Response to Arguments- 35 USC § 101
Applicant’s arguments regarding the amendments have been fully considered and are persuasive.  The rejection has been withdrawn. 

Response to Arguments- 35 USC § 103
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection.


Drawings
The drawings are objected to because: the drawings submitted are high-resolution color drawings and no corresponding petition for color drawings is found. In particular, PCT rule 11.13(a) states “Drawings shall be executed in durable, black, … lines and strokes without colorings.” See MPEP 1825 which indicates “Color drawings are not acceptable.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 has been amended to recite “the jaw bone’s  proximity to a jaw bone cortical plate.”
It is assumed that a jaw bone cortical plate is a section of a surface of jaw bone. Accordingly, it is unclear what it means to consider a proximity from a jaw bone to a jaw bone. The only description in the disclosure for this feature is specification page 14 which indicates this is depicted on figures 16 and 17, however, it is unclear how this is depicted. For the purposes of examination, the claim is interpreted to mean that the simulation takes into account the jaw bones movements. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 11-12, 14, 19, 25-28, 33, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0066598 (“Fisker”), in view of US 2007/0207441 (“Lauren”), further in view of US 2011/0191081 (“Malfiet”).
Regarding claim 1, Fisker teaches:
A method for using a dynamic virtual articulator for occlusion modeling when changing an initial position of lower jaw or its fragments, teeth positions relative to each other, position and shape of artificial teeth (Fisker: Abstract), the method is implemented using a computer and comprises:

providing a virtual articulator comprising a virtual three-dimensional model of an upper
jaw and dental arch, and a virtual three-dimensional model of a lower jaw and dental arch,
replicating the upper jaw and upper teeth, and the lower jaw and lower teeth of a patient,
respectively (Fisker: Abstract, “the virtual articulator comprising a virtual three-dimensional model of the upper jaw and a virtual three-dimensional model of the lower jaw resembling the upper jaw and lower jaw, respectively, of the patient's mouth; providing movement of the virtual upper jaw and the virtual lower jaw relative to each other for simulating dynamic occlusion, whereby collisions between teeth in the virtual upper and virtual lower jaw occur”), and

providing simulation movements of virtual upper jaw and virtual lower jaw relative to
each other for simulation modeling of dynamic occlusion, wherein during such movements
penetrable or impenetrable contacts between teeth of the virtual upper jaw and virtual lower jaw occur (Fisker: paras [0010-0012], “a dynamic virtual articulator for simulating occlusion of teeth, when performing computer-aided designing of one or more dental restorations for a patient, where the method comprises the steps of: providing the virtual articulator comprising a virtual three-dimensional model of the upper jaw and a virtual three-dimensional model of the lower jaw resembling the upper jaw and lower jaw, respectively, of the patient's mouth; providing movement of the virtual upper jaw and the virtual lower jaw relative to each other for simulating dynamic occlusion, whereby collisions between teeth in the virtual upper and virtual lower jaw occur”);

providing the virtual articulator includes providing (c) simulation movements of
the virtual jaws relative to each other are preceded by clinical or virtual setting of initial and
terminal positions (Fisker: Abstract, “the virtual articulator comprising a virtual three-dimensional model of the upper jaw and a virtual three-dimensional model of the lower jaw resembling the upper jaw and lower jaw, respectively, of the patient's mouth”; para [0040], “perform collision test and evaluate the response along the occlusial axis, i.e. for any given configuration of the other degrees of freedom, and thereby finding the first position on the occlusial axis for which the two jaw models are in contact. This reduces the dimensionality of the calculation problem and allows for the use of more specialized search structures, which are aimed at calculating the first point of intersection with a 3D model along a given circular path around a static rotation axis. Thus for each motion step along one of the other axes, i.e. for each degrees of freedom, it may be calculated when and at which points the teeth in the jaws will collide along the occlusial axis. So for each movement of the jaws along any of the axes, the jaws may in principle or calculation-wise be closed and then opened along the occlusial axis for testing collision between teeth. Thus predefined paths of movement along the occlusial axis may be configured, where it may be calculated how, when, where the jaws collide for different situations”; open and closed are the initial and terminal positions);

wherein virtual surfaces of the patient's temporal bones are separated (Fisker: para [0497], “temporal mandibular dysfunction”; para [0102], “three-dimensional (3D) representation of the patient's face…Movements may comprise swinging of the jaws, opening of the mouth, dragging of the jaw forward, backwards etc”; opening would separate the bones).


Fisker does not teach 
(a) virtual three-dimensional models of temporo-mandibular joints, b) replicated condyles, mandibular fossa, and articular eminences of temporal bones of the patient;

providing simulation movements of the virtual lower jaw based on registration of different terminal positions of dental arches,

obtaining bite registers at specified different terminal positions,

subsequent scanning of the bite registers, and 

sequential comparison of the bite registers to virtual objects of the lower dental arch, lower jaw, or condyles,

wherein virtual surfaces of the condyles and virtual surfaces of the articular eminences and mandibular fossa of the patient's temporal bones are separated.

Fisker does not teach but Lauren does teach:
(a) virtual three-dimensional models of temporo-mandibular joints (Lauren: para [0051], “By combining the basic 4-dimensional model with secondary 2-dimensional or preferably 3-dimensional anatomic data on adjacent structures, a more complete patient model may be produced. The secondary anatomic data added to the basic model may be static (not time-based) or dynamic. Examples of adjacent or secondary anatomic data include, but is not limited to…TMJ data”; TMJ stands for temporomandibular joint);

providing simulation movements of the virtual lower jaw based on registration of different terminal positions of dental arches (Lauren: para [0034], “The user may control the movement of the lower jaw and view the simulation in three dimensions”; Abstract, “digitally model the 4-dimensional dynamics of jaw and tooth motion using time-based 3-dimensional data. Complete upper and lower digital models are registered to time-based 3-dimensional intra-oral data to produce a true 4-dimensional model”; para [0011] “obtaining a set of time-based 3-dimensional digital representations of the teeth during jaw motion by directly scanning oral structures of a patient. A typical scan image consists of a 3-dimensional labial view showing both the upper and lower teeth. Each scan provides the relative position of the two arches”; para [0036], “Serial scan data is taken while a patient's jaw is maintained and moved in centric relation. The mandible is positioned and maintained in its terminal (uppermost) axis position and is slowly moved”),

obtaining bite registers at specified different terminal positions (Lauren: para[0020], “The next component of the method of the invention is obtaining time-based 3-dimensional digital representations of the teeth during jaw motion. This is designated 12 and 22 in FIGS. 1A and 1B, respectively. With the lips partially retracted, a digital imaging system is used to take a time-based series of 3-dimensional images of the labial or buccal surfaces of the upper and lower teeth and surrounding soft tissue. These images (scans) capture the relative 3-dimensional position of the upper and lower jaws at various times during jaw movement”; para [0050], “A single 3-dimensional scan, according to the present invention, may be used to non-invasively and digitally record a bite registration position on a patient”; para [0011] “obtaining a set of time-based 3-dimensional digital representations of the teeth during jaw motion by directly scanning oral structures of a patient. A typical scan image consists of a 3-dimensional labial view showing both the upper and lower teeth. Each scan provides the relative position of the two arches”; para [0036], “Serial scan data is taken while a patient's jaw is maintained and moved in centric relation. The mandible is positioned and maintained in its terminal (uppermost) axis position and is slowly moved while the labial surfaces of the teeth are scanned”; claim 13, “a scan taken at a closed or bite position”),

subsequent scanning of the bite registers (Lauren: para [0036], “Serial scan data is taken while a patient's jaw is maintained and moved in centric relation. The mandible is positioned and maintained in its terminal (uppermost) axis position and is slowly moved while the labial surfaces of the teeth are scanned”), and 

sequential comparison of the bite registers to virtual objects of the lower dental arch, lower jaw, or condyles (Lauren: para [0027], “Registration involves matching (comparing and orienting) corresponding surface regions of the serial images and the complete upper and lower dental models. A variety of 3-dimensional registration methods are known in the art. The basic registration method between two 3-dimensional models involves defining one object as fixed to which the second (floating) is matched. The individual scans are defined as the fixed objects, and the complete models are considered floating. FIG. 3 shows the result of registering the complete lower model to an individual scan. In particular, FIG. 3 shows a complete lower digital model 40 registered to the scan in FIG. 2. It can be seen that the lower dentition 42 is complete, and the upper 44 is still partial. Greater registration accuracy is achieved by comparing as much surface data as possible, and using data that spans a range in x, y, and z space. For this purpose, the surrounding soft tissue may be used to assist with registering”; page 12 of Applicant’s disclosure clarifies that the virtual objects may include gum, which is a soft tissue),

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Fisker (directed to a dynamic virtual articulator) and Lauren (directed to bite registration) and arrived at a dynamic virtual articulator with bite registration. One of ordinary skill in the art would have been motivated to make such a combination for “providing a high resolution four dimensional model of the true opening and closing paths of a patient's jaws and teeth” (Lauren: para [0001]).

Fisker and Lauren do not teach but Malfiet does teach:
b) replicated condyles ( Malfliet: para [0030], “FIG. 2 shows a schematic TMJ in dynamic conditions: the meniscus forms the contact between the head of the condyle and the articular eminence, i.e. normal TMJ during movement”), mandibular fossa (Malfliet: [0053], “combine the digital models of the upper and lower dentition with data obtained from CT images of the jaw. This data can either be used to optimize certain parameters of the kinematic model or it can be used directly in the calculations as such, i.e. to have a realistic temporomandibular joint ( condyles and temporal fossa)”), and articular eminences of temporal bones of the patient (Malfliet: para [0030], “FIG. 2 shows a schematic TMJ in dynamic conditions: the meniscus forms the contact between the head of the condyle and the articular eminence, i.e. normal TMJ during movement”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Fisker and Lauren (directed to a dynamic virtual articulator) and Malfliet (directed to specific bones) and arrived a dynamic virtual articulator with specific bones. One of ordinary skill in the art would have been motivated to make such a combination for “determining the impact of a proposed dental modification on the temporomandibular joint(s), e.g. to obtain information relating to that impact” (Malfliet: para [0001]).

Regarding claim 4, Fisker, Lauren and Malfliet teach:
The method according to claim 1, wherein virtual models of teeth, lower jaw, elements of the temporo-mandibular joint are obtained on a basis of direct or indirect scanning (Fisker: claim 114, “The computer-implemented method according to claim 78, wherein a CT scan of the patient's mouth is generated, and a virtual 3D model of the patient's mouth is automatically generated based on the scan, and occlusion is configured to be simulated based on the 3D CT model”).

Regarding claim 7, Fisker does not teach but Lauren does teach:
The method according to claim 1, further comprising providing simulation movements of the virtual lower jaw based on registration of different terminal positions of dental arches by means of intraoral scanning (Lauren: para [0011] “obtaining a set of time-based 3-dimensional digital representations of the teeth during jaw motion by directly scanning oral structures of a patient. A typical scan image consists of a 3-dimensional labial view showing both the upper and lower teeth. Each scan provides the relative position of the two arches”; para [0036], “Serial scan data is taken while a patient's jaw is maintained and moved in centric relation. The mandible is positioned and maintained in its terminal (uppermost) axis position and is slowly moved”
para [0050], “A single 3-dimensional scan, according to the present invention, may be used to non-invasively and digitally record a bite registration position on a patient”
 para [0036], “Serial scan data is taken while a patient's jaw is maintained and moved in centric relation. The mandible is positioned and maintained in its terminal (uppermost) axis position and is slowly moved while the labial surfaces of the teeth are scanned”; claim 13, “a scan taken at a closed or bite position”; para [0010], “For obtaining upper and lower digital models, several methods are known in the art for producing 3-dimensional digital models of the dentition, including laser scanning plaster models produced from oral impressions, direct intraoral scanning…”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Fisker (directed to a dynamic virtual articulator) and Lauren (directed to bite registration) and arrived at a dynamic virtual articulator with bite registration. One of ordinary skill in the art would have been motivated to make such a combination for “providing a high resolution four dimensional model of the true opening and closing paths of a patient's jaws and teeth” (Lauren: para [0001]).

Regarding claim 11, Fisker does not teach but Lauren does teach:
The method according to claim 1, further comprising providing simulation movements of the virtual lower jaw from a centric relation position (Lauren: para [0022], “During mouth opening and closing when the jaw is in centric position. These data can provide the 3-dimensional location of the theoretical hinge axis”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Fisker (directed to virtual models) and Lauren (directed to movements from a centric position) and arrived at virtual models moving from a centric position. One of ordinary skill in the art would have been motivated to make such a combination for “a method and system for providing a high resolution four dimensional model of the true opening and closing paths of a patient's jaws and teeth” (Lauren: para [0001]).

Regarding claim 12, Fisker does not teach but Lauren does teach:
The method according to claim 11, wherein the centric relation position is set clinically using direct or indirect registration (Lauren: para [0022], “During mouth opening and closing when the jaw is in centric position. These data can provide the 3-dimensional location of the theoretical hinge axis”; para [0027], “The final component of the method of the invention is registering the complete digital models with the serial scans. This is designated 14 and 24 in FIGS. 1A and 1B, respectively. Registration involves matching (comparing and orienting) corresponding surface regions of the serial images and the complete upper and lower dental models”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Fisker and Malfliet (directed to virtual models) and Lauren (directed to movements from a centric position) and arrived at virtual models moving from a centric position. One of ordinary skill in the art would have been motivated to make such a combination for “a method and system for providing a high resolution four dimensional model of the true opening and closing paths of a patient's jaws and teeth” (Lauren: para [0001]).

Regarding claim 14, Fisker, Lauren, and Malfliet teach:
The method according to claim 11, wherein the centric relation position is set by an operator manually or automatically based on anatomic-mean width of articular gap, by virtual correction of position of condyles virtual models and related lower jaw virtual objects, and by virtual
correction of inter-incisal height or vertical relations of any other selected virtual opposing teeth (Note: the only description found in the Specification for this claim repeats the claim language; Applicant’s specification page 12 (citing figures 6-7). The description then continues “Virtual correction of the patient's teeth position.” Along these lines Specification page 14 line 6 states “orthodontic correction and/or final position of virtual artificial teeth (Fig.16-18).” The example of orthodontic correction of teeth position seems to fit at least the broadest reasonable interpretation of the claim language of claim 14; Fisker: para [0246] discloses “treatment planning in orthodontics comprises segmenting teeth, moving teeth, and/or simulating motion of jaws and teeths. Thus when using a virtual dynamic articulator in treatment planning, teeth segmentation may be performed virtually, teeth movement may be performed virtually, motion simulation may be performed virtually etc”; moving teeth with orthodontic treatment planning is correcting a position, including a vertical relation, of selected virtual opposing teeth. Fisker paragraph 245 discloses “the dynamic virtual articulator can be used for treatment planning in orthodontics, since hereby dynamic occlusion for orthodontic cases can be simulated”; simulating for the orthodontic cases is basing subsequent processing on respective orthodontic treatment planning positioning of teeth).

Regarding claim 19, Fisker, Lauren, and Malfliet teach:
The method according to claim 1, further comprising providing simulation movements of the virtual lower jaw from a position of centric or habitual occlusion to a position of centric relation, when occlusion contact points are set by changing patient's teeth surface, (1) at virtual planning of their direct restoration, (2) at virtual planning of their displacement at orthodontic treatment, or (3) at virtual planning of their indirect restoration at dental prosthetics using virtual models of artificial teeth (Fisker: para [0429], “An articulator may reproduce normal lower movements during chewing. An articulator may be adjusted to accommodate the many movements and positions of the lower teeth in relation to the upper teeth as recorded in the mouth. Thus the virtual articulator may perform all the movements etc. as the mechanical articulator”; para [0441], “FIG. 14a) shows an example of a 3D representation of a set of teeth 1400, where a tooth 1401 has been prepared for a restoration, such as a crown. Two neighbour teeth 1402 are also shown. The toot roots 1403 are indicated. The tooth roots 1403 may be derived from a CT scan or may be extrapolated based in a normal 3D scan. Showing the tooth roots 1403 in the 3D representation is optional, since designing a restoration does not require seeing the tooth root, but it may a help for the operator designing the restoration”; para [0139], “These static occlusion and the dynamic occlusion for the specific patient can then be used when simulating occlusion on the virtual articulator, and the alignment plane can be positioned relative to the virtual model of the teeth such that it is a physiologically correct alignment for that specific patient”; para [0240], “computer-aided orthodontic treatment planning for a patient”; para [0035], “designing one or more orthodontic procedures for the patient, and/or designing one or more prosthetic procedures for the patient”).
 
Regarding claim 25, Fisker, Lauren and Malfliet teach:
 The method according to claim 1, further comprising mutually causal virtual planning of implantation taking into account jaw virtual objects and position of patient's virtual teeth in final position of virtually planned orthodontic correction and/or final position of virtual artificial teeth (Fisker: para [0022], “the virtual articulator can be utilized at any point in the design process of designing dental restorations, such a crowns or bridges, whereby the size and shape of the designed restorations can be tested to check if it is correct, i.e. test whether there is space enough for the designed restorations in the mouth, when the jaws are moving relative to each other. Thus by means of simulating occlusion, the function of the dental restorations are tested. A restoration may be a part of one or more teeth, and therefore the expression "collisions between teeth" is used in the present application, and this expression therefore also comprises or means collision between a tooth and a restoration, collision between restorations, collisions between unmodified teeth etc. Thus a tooth can be both a tooth without a restoration or with a restoration”).

Regarding claim 26, Fisker, Lauren and Malfliet teach:

The method according to claim 1, further comprising providing simulation movements of virtual lower jaw from a position of centric or habitual occlusion to a position centric relation for virtual planning of teeth position in orthodontic correction (Fisker: Abstract, “providing movement of the virtual upper jaw and the virtual lower jaw relative to each other for simulating dynamic occlusion, whereby collisions between teeth in the virtual upper and virtual lower jaw occur”; para [0140], “When the alignment of the teeth in the virtual articulator is identical to the physiologic alignment in the patient's mouth, the articulation and occlusion of the virtual articulator will be physiologic correct, and modelling of restorations can be performed with an optimal fit and result”) by taking into account: (1) visualization and control of teeth roots displacement (Fisker: para [0304], “one or more tooth roots are visual on the CT scan, and the position of the tooth roots are used to simulate movement of teeth”; para [0441], “FIG. 14a) shows an example of a 3D representation of a set of teeth 1400, where a tooth 1401 has been prepared for a restoration, such as a crown. Two neighbour teeth 1402 are also shown. The toot roots 1403 are indicated. The tooth roots 1403 may be derived from a CT scan or may be extrapolated based in a normal 3D scan. Showing the tooth roots 1403 in the 3D representation is optional, since designing a restoration does not require seeing the tooth root, but it may a help for the operator designing the restoration. The gingival 1404 is also seen”), and (2) analysis of their biomechanics taking into account a whole tooth size, area and size of the root in a jaw bone, and the jaw bone’s  proximity to a jaw bone cortical plate (It is assumed that a jaw bone cortical plate is a section of a surface of jaw bone. Accordingly, it is unclear what it means to consider a proximity from a jaw bone to a jaw bone. The claim is interpreted to mean that the simulation takes into account the jaw bones movements; Fisker: para [0329], “a maximum area of the teeth surfaces must be in contact”; para [0304] discloses “the position of the tooth roots are used to simulate movement of teeth”).

Regarding claim 27, Fisker does not teach but Lauren does teach:
The method according to claim 1, further comprising providing simulation movements of virtual lower jaw from a position of centric or habitual occlusion to a position of centric relation for virtual planning of teeth position orthodontic correction taking into account visualization, position control, sizes and form of any additional elements fixed on teeth surface to transfer orthodontic forces to teeth taking into account optimum biomechanics (Lauren: para [0034], “The user may control the movement of the lower jaw and view the simulation in three dimensions”; Abstract, “digitally model the 4-dimensional dynamics of jaw and tooth motion using time-based 3-dimensional data. Complete upper and lower digital models are registered to time-based 3-dimensional intra-oral data to produce a true 4-dimensional model”; para [0011] “obtaining a set of time-based 3-dimensional digital representations of the teeth during jaw motion by directly scanning oral structures of a patient. A typical scan image consists of a 3-dimensional labial view showing both the upper and lower teeth. Each scan provides the relative position of the two arches”; para [0036], “Serial scan data is taken while a patient's jaw is maintained and moved in centric relation. The mandible is positioned and maintained in its terminal (uppermost) axis position and is slowly moved”; para [0051], “By combining the basic 4-dimensional model with secondary 2-dimensional or preferably 3-dimensional anatomic data on adjacent structures, a more complete patient model may be produced. The secondary anatomic data added to the basic model may be static (not time-based) or dynamic. Examples of adjacent or secondary anatomic data include, but is not limited to…TMJ data”; TMJ stands for temporomandibular joint).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Fisker (directed to a dynamic virtual articulator) and Lauren (directed to bite registration) and arrived at a dynamic virtual articulator with bite registration. One of ordinary skill in the art would have been motivated to make such a combination for “providing a high resolution four dimensional model of the true opening and closing paths of a patient's jaws and teeth” (Lauren: para [0001]).

Regarding claim 28, Fisker does not teach but Lauren does teach:
The method according to claim 1, further comprising providing simulation movements of virtual lower jaw from a position of centric or habitual occlusion to a position of centric relation for virtual planning of orthognatic surgical operations for correction of jaw bones sizes, restoration of bones, or elements of temporo-mandibular joints (Lauren: para [0034], “The user may control the movement of the lower jaw and view the simulation in three dimensions”; Abstract, “digitally model the 4-dimensional dynamics of jaw and tooth motion using time-based 3-dimensional data. Complete upper and lower digital models are registered to time-based 3-dimensional intra-oral data to produce a true 4-dimensional model”; para [0011] “obtaining a set of time-based 3-dimensional digital representations of the teeth during jaw motion by directly scanning oral structures of a patient. A typical scan image consists of a 3-dimensional labial view showing both the upper and lower teeth. Each scan provides the relative position of the two arches”; para [0036], “Serial scan data is taken while a patient's jaw is maintained and moved in centric relation. The mandible is positioned and maintained in its terminal (uppermost) axis position and is slowly moved”; para [0051], “By combining the basic 4-dimensional model with secondary 2-dimensional or preferably 3-dimensional anatomic data on adjacent structures, a more complete patient model may be produced. The secondary anatomic data added to the basic model may be static (not time-based) or dynamic. Examples of adjacent or secondary anatomic data include, but is not limited to…TMJ data”; TMJ stands for temporomandibular joint).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Fisker (directed to a dynamic virtual articulator) and Lauren (directed to bite registration) and arrived at a dynamic virtual articulator with bite registration. One of ordinary skill in the art would have been motivated to make such a combination for “providing a high resolution four dimensional model of the true opening and closing paths of a patient's jaws and teeth” (Lauren: para [0001]).

Regarding claim 33, Fisker does not teach but Lauren does teach:
The method according to claim 1, further comprising providing simulation movements of virtual lower jaw from a second set position to a terminal position by means of calculations, based on known data about lower jaw displacement from a first set position to the second set position and displacement from the first set position to the terminal position (Lauren: para[0020], “The next component of the method of the invention is obtaining time-based 3-dimensional digital representations of the teeth during jaw motion. This is designated 12 and 22 in FIGS. 1A and 1B, respectively. With the lips partially retracted, a digital imaging system is used to take a time-based series of 3-dimensional images of the labial or buccal surfaces of the upper and lower teeth and surrounding soft tissue. These images (scans) capture the relative 3-dimensional position of the upper and lower jaws at various times during jaw movement”; para [0050], “A single 3-dimensional scan, according to the present invention, may be used to non-invasively and digitally record a bite registration position on a patient”; para [0011] “obtaining a set of time-based 3-dimensional digital representations of the teeth during jaw motion by directly scanning oral structures of a patient. A typical scan image consists of a 3-dimensional labial view showing both the upper and lower teeth. Each scan provides the relative position of the two arches”; para [0036], “Serial scan data is taken while a patient's jaw is maintained and moved in centric relation. The mandible is positioned and maintained in its terminal (uppermost) axis position and is slowly moved while the labial surfaces of the teeth are scanned”; claim 13, “a scan taken at a closed or bite position”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Fisker (directed to a dynamic virtual articulator) and Lauren (directed to bite registration) and arrived at a dynamic virtual articulator with bite registration. One of ordinary skill in the art would have been motivated to make such a combination for “providing a high resolution four dimensional model of the true opening and closing paths of a patient's jaws and teeth” (Lauren: para [0001]).

Regarding claim 41, Fisker, Lauren and Malfliet teach:
A non-transitory machine-readable medium with a recorded code containing instructions to execute the method according to claim 1 (Fisker: para [0239]).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0066598 (“Fisker”), in view of US 2007/0207441 (“Lauren”), in view of US 2011/0191081 (“Malfliet”), further in view of “Analysys of Morphological Parameters of Dental System with Gnathic Form of Malocclusion Class III Using Simplyceph Software” (“Kuznetsova”).
Regarding claim 2, Fisker, Lauren and Malfliet teach:
The method according to claim 1, wherein the virtual articulator further includes virtual models of 3D and 2D images of face (Fisker: par [0102], “a three-dimensional (3D) representation of the patient's face”; para [0305], “a 2D image of the patient is transferred into the virtual articulator”).

Fisker, Lauren and Malfliet do not teach but Kuznetsova does teach:
2D images of side and front telerentgenograms (Kuznetsova: Figure 3); 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Fisker, Lauren and Malfliet (directed to virtual models) and Kuznetsova (directed to telerentgenograms) and arrived at virtual models and telerentgenograms. One of ordinary skill in the art would have been motivated to make such a combination because a TRG image is made by means of long-distance radiography thus producing not distorted objects due to the parallel direction of X-rays due to the increased distance between the object and the X-ray tube head.











Allowable Subject Matter
Claim 29 contains allowable subject matter. Fisker, Lauren, Malfliet and Kuznetsova teach a method for dynamic virtual articulator for occlusion modeling. However, these references and the remaining prior art of record, fails to disclose or suggest: 
(claim 29)
“mutually causal virtual planning of orthognatic correction of size, form and position of jaw bones, elements of temporo-mandibular joints, or teeth position orthodontic correction,

virtual planning of teeth size and form for prosthetic correction,

virtual planning of implantation in position of centric or habitual occlusion or in virtually planned position of the centric relation taking into account simulation movements of virtual
lower jaw, and

provides designing and subsequent manufacturing of artificial dentures, orthodontic appliances and devices, appliances for bone fragments retention, guiding templates, individual
implants for bone restoration, individual implants for replacement of missing teeth, and remedial splints for controlling lower jaw position”, 


in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record.  
Examiner’s note: claim 29 is explicitly requiring every option listed for a given treatment plan, due to the presence of the term “and” in several places. The claim is therefore interpreted as requiring every treatment option listed.  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148